This case was dismissed at a former day of this term on account of defective appeal bond, and appellant now asks that the case be reinstated, tendering a sufficient bond, and it is so ordered, and the case will now be considered on its merits.
Johnny Anderson was on March 27, 1912, convicted on a misdemeanor, and her punishment assessed at a fine of ten dollars, from which judgment she gave notice of appeal to the County Court, and executed the following appeal bond:
"The State of Texas         In Justice's Court of Precinct No. 1. "vs. No. 971. "Johnny Anderson.
"Whereas, on the 27th day of March, A.D. 1912, in the above styled and numbered cause, at a term of said court then in session, the defendant, Johnny Anderson, was convicted on a complaint charging her with a misdemeanor, and fined by the court in the sum of ten dollars and cost, from which said judgment the defendant has appealed to the County Court of Nacogdoches County, Texas.
"Now, therefore, we the said Johnny Anderson, as principal, and ________ and ________ as sureties, acknowledge ourselves bound to pay the State of Texas the sum of eighty ($80) dollars, conditioned that the defendant, Johnny Anderson, shall well and truly make her appearance before the County Court of Nacogdoches County, Texas, at the next regular term, to be begun and holden on the third Monday in April, A.D. 1912, the same being the 15th day of said month, at the courthouse in said county, in the city of Nacogdoches, and there remain from day to day and from term to term to answer in said cause on trial in said court, then this obligation to become null and void, otherwise to remain in full force and effect.
"Johnnie Anderson. "B.E. Strahan, Surety. "M.S. Lloyd, Surety. "G.U. Davis. *Page 69 
"Approved this 27th day of March, A.D. 1912.
"J.F. Perritte, "Justice of the Peace Precinct Number One, Nacogdoches County, Texas."
The first contention made by appellant is that this bond is not a statutory bond in that the word "personal" is omitted, the conditions being that she "shall make her appearance before the County Court, and there remain from day to day," etc., while the statute provides it shall be conditioned to "make her personal appearance." The bond is in substantial compliance with the Code, and was not void because the word "personal" was omitted therefrom. Cyechawaich v. State, 23 Texas Crim. App., 430, and cases cited.
His next contention is, that when the case was called, while the appellant did not appear in court, yet her attorney did appear and announce ready for trial, therefore no forfeiture could be declared. This construction had been given article 921 of the Code prior to its amendment in 1901. Before amendment the bond was conditioned for the payment of the fine and costs adjudged against the appellant in the County Court, but as amended in 1901, the bond is conditioned solely for the appearance of the defendant, and in no way binds the sureties on the appeal bond to pay the fine and costs. So the bond now required by law binds the defendant to make his appearance before the County Court, and in the event he fails to do so, it may be forfeited, if the county attorney is unwilling to proceed with the trial in the absence of the defendant. It is now nothing more than an appearance bond.
While in the amended motion for a new trial it is alleged that the bond is not in an amount double the fine and costs in the Justice Court, this ground is supported by no proof in the record. It is true appellant in a bill of exceptions recites that the fine was ten dollars and the costs thirty-three and 10/100, aggregating forty-three and 10/100 dollars, yet the court, in approving the bill, says this question was not raised on the trial of the case, nor in the original motion for a new trial, but was first sought to be raised in the amended motion for a new trial filed more than two weeks after the entry of final judgment, and that he held it came too late. Did the record disclose that any proof was offered in support of the allegation, a serious question might be raised, but we do not deem it necessary to pass on this question, it being sought to be raised by an unsworn plea after judgment, and the record before us containing no proof that the bond was not in fact in double the fine and costs, the judgment is now affirmed.
Affirmed.
Davidson, Judge, absent at consultation. *Page 70 
                          ON REHEARING.                          May 13, 1914.